Citation Nr: 1300287	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from April 1968, to June 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Oakland, California (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral peripheral neuropathy of the upper and lower extremities secondary to his service-connected traumatic brain injury (TBI) [residuals] and/or shrapnel wound, left buttock with residual scar.  The January 2008 VA medical opinion is inadequate for adjudication purposes.  The examiner diagnosed carpel tunnel syndrome of the left upper extremity.  The examiner stated that there was no clinically detectable neuropathy of the right upper extremity or bilateral lower extremities on examination other than the subjective history of symptoms given by the Veteran.  The examiner opined that the peripheral neuropathy of the upper and lower extremities is not at least as likely as not secondary to any service shrapnel wounds because the scar from the shrapnel of the left foot is on the lateral hip far removed from any nerves and is 1 cm nontender and does not appear to have been sufficient enough to have caused nerve damage.  The Board observes that the VA examination report/opinion is inconsistent.  The examiner suggest in his diagnoses that the Veteran does not have neuropathy of the right upper extremity or bilateral lower extremities; however, in the opinion section he suggest that the Veteran has peripheral neuropathy of the upper and lower extremities, but that it was not secondary to service-connected shrapnel wounds.  This leaves the Board to question whether the Veteran in fact has the disorders for which he is claiming.  In this regard, the Board notes that in a March 2008 treatment report, the examiner stated that the Veteran had an atypical type of carpal tunnel syndrome and that he had a positive Phalen's test with flexion of the wrist and a slight Tinel's just proximal to the wrist crease.  The examiner went on to state that the Veteran appeared to have possibly a generalized neuropathy more than a focal carpal tunnel syndrome.

Additionally, the Board observes that the January 2008 VA examiner does not address the Veteran's contention that he has bilateral peripheral neuropathy of the upper and lower extremities due to service-connected TBI residuals.  Moreover, the opinion does not address whether the service-connected TBI residuals and/or residuals of his shrapnel wounds aggravates (increases the severity) of such condition beyond the natural progress.  Consequently, the Board finds that another VA examination, to include an adequate opinion, is necessary.

An October 1998 letter from OPM reflects that the Veteran was awarded disability retirement.  Records related to this determination may be relevant to the claims on appeal.  As such, attempts should be made to obtain the records pertaining to the Veteran's application for retirement disability.  Further, August 1998 and January 2008 letters from SSA reflect that the Veteran is in receipt of SSA disability benefits.  Attempts should be made to obtain all SSA disability decisions, as well as the associated medical records.

Lastly, give the Veteran an opportunity to identify all treatment regarding his claim of service connection for bilateral peripheral neuropathy of the upper and lower extremities.  Thereafter, take steps to obtain all identified records.  The Board observes that the Veteran has received VA treatment for his neuropathy; however, there are no records of treatment for the claimed disorders since February 2009.  Under the law, VA must obtain all pertinent VA records and must assist in obtaining all private medical records.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all treatment (VA and private) he has received for bilateral peripheral neuropathy of the upper and lower extremities.  The Veteran should note that the claims file contains VA treatment records up until February 2009.  The RO/AMC should make attempts to obtain all identified records.  If any identified records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Take appropriate steps to obtain all SSA decisions, as well as the medical records relied upon in making such decisions.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. Contact the OPM and obtain all relevant disability determination decisions and associated records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any found bilateral peripheral neuropathy of the upper and lower extremities.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

a) The examiner must provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral peripheral neuropathy of the upper and lower extremities.  If so, each extremity must be identified.  

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any found bilateral peripheral neuropathy of the upper and lower extremities is due to service or caused by service, including any incident of service.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any service-connected disability caused any found bilateral peripheral neuropathy of the upper and lower extremities.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any service-connected disability aggravates (increases in severity) any found bilateral peripheral neuropathy of the upper and lower extremities beyond the natural progress of the disorder(s).  If so, the examiner should identify that part of the disability which is due to aggravation.  

e) In addressing questions in section (c) and (d) the examiner must specifically address the Veteran's service-connected traumatic brain injury and shrapnel wounds.  In addressing (c) and (d), the examiner should note that the Veteran is service-connected for traumatic brain injury with left temporal region encephalomacia with headaches and subjective symptoms of altered taste, smell and impulsiveness; blind left eye, paralysis of the left lateral rectus muscle; shrapnel wound, left buttock with residual scar; choriorentinits; scar, residual shrapnel wound, left foot; scar, residual of shrapnel wound, left side of nose; trigeminal neuralgia, left side of face; scar, residual of shrapnel wound, left side of head.

f) An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  Additionally, the examiner should discuss the March 2008 VA outpatient treatment note that posited the possibility of the Veteran's symptoms being diagnosed as a neuropathy. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

